NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4942-18T2

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JOHN RICHARDSON,

     Defendant-Appellant.
_______________________

                   Submitted January 11, 2021 – Decided February 4, 2021

                   Before Judges Gooden Brown and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 00-01-0167.

                   John Richardson, appellant pro se.

                   Theodore N. Stephens II, Acting Essex County
                   Prosecutor, attorney for respondent (Frank J. Ducoat,
                   Special Deputy Attorney General/Acting Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant John Richardson appeals from the April 29, 2019 order of the

Law Division denying his motion for a new trial on his 2001 convictions of first-

degree murder and related offenses. We affirm.

                                       I.

      The following facts are derived from the record. In 1999, defendant was

eighteen years old when he shot and killed Joseph Clair and shot and injured

Terry Anderson. In 2001, a jury convicted defendant of first-degree murder,

N.J.S.A. 2C:11-3(a)(1) and (2); fourth-degree aggravated assault, N.J.S.A.

2C:12-1(b)(4); unlawful possession of a weapon, N.J.S.A. 2C:39-5(b); and

possession of a weapon for an unlawful purpose, N.J.S.A. 2C:39-4(a). He was

sentenced to an aggregate term of thirty years of imprisonment, with a thirty -

year period of parole ineligibility.

      In 2004, we affirmed defendant's convictions and sentence.        State v.

Richardson, No. A-3667-01 (App. Div. Nov. 8, 2004). The Supreme Court

denied certification. State v. Richardson, 182 N.J. 429 (2005). In 2009, we

affirmed the Law Division's denial of defendant's petition for post-conviction

relief. State v. Richardson, No. A-3521-07 (App. Div. Apr. 30, 2009). The

Supreme Court denied review. State v. Richardson, 200 N.J. 549 (2009). In

2013, the United States District Court denied defendant's petition for a writ of


                                                                         A-4942-18T2
                                       2
habeas corpus. Richardson v. Ricci, Civ. No. 10-4954 (KM) (D.N.J. Jul. 24,

2013).

      On October 30, 2018, defendant filed in the Law Division what he

described as a motion for a new trial based on "newly discovered evidence of

underdeveloped brains in those who are late teens." According to defendant,

"[t]here is significant evidence and a growing medical consensus that key areas

of the brain relevant to decision-making and judgment continue to develop into

the early twenties." He argues that if this science had been known at the time

of his trial "he could have had the jury so instructed on the relevance of the

science" to his proffered diminished capacity defense. Defendant contends that

admission of this evidence would have changed the outcome of his trial because

if presented with this evidence "no reasonable jury would have found defendant

guilty of first[-]degree murder, but of a lesser offense."

      Defendant did not include a copy of his trial court motion in his appendix.

However, his appendix includes: (1) a copy of a February 2018 report to the

House of Delegates of the American Bar Association urging the organization to

oppose imposition of a death sentence on any person who was twenty-one or

younger at the time of their offense; (2) a 2016 Fordham Law Review article

entitled "Young Adulthood as a Transitional Legal Category: Science, Social


                                                                         A-4942-18T2
                                         3
Change, and Justice Policy;" (3) a 2016 Temple Law Review article entitled

"When Does a Juvenile Become an Adult? Implications for Law and Policy[;]"

and (4) the transcript of a 2017 evidentiary hearing in a federal district court

matter in which defendant was not a party. These documents identify scientific

evidence relating to brain development in young adults. It is not clear from the

record whether the items in defendant's appendix were submitted to the trial

court.

         In its April 29, 2019 written opinion, the trial court described defendant's

filing as an "application for resentencing pursuant to Miller v. Alabama, 5[6]7

U.S. 460 (2012); assignment of counsel, and grant of an evidentiary hearing for

newly discovered evidence." As the trial court noted, in Miller, the United

States Supreme Court held that mandatory life without parole for those who

were under eighteen at the time of their crimes violates the Eighth Amendment's

prohibition on cruel and unusual punishments. To satisfy the Constitution, a

sentencing court must consider a juvenile offender's youth and attendant

characteristics prior to imposition of sentence. Id. at 476-77. The trial court

concluded that defendant did not fall under the holding in Miller because he was

eighteen when he committed his offenses and because he was not sentenced to

a mandatory life term without parole.


                                                                             A-4942-18T2
                                           4
      The trial court denied defendant's request for a new trial because it was

not supported by a certification or affidavit detailing the evidence on which he

intended to rely. In addition, the court found that any evidence with respect to

defendant's brain development as a young man would be speculative, given that

he was thirty-seven at the time the court decided the motion. The court noted

that the jury considered evidence of defendant's purported diminished capacity,

which it rejected, and that the original trial court considered defendant's age at

sentencing. The court summarily denied defendant's request for the appointment

of counsel. An April 29, 2019 order memorializes the court's decision.

      This appeal follows. Defendant raises the following argument for our

consideration.

            THE TRIAL COURT ERRED IN DENYING THE
            DEFENDANT'S MOTION FOR A NEW TRIAL
            BASED ON NEWLY DISCOVERED EVIDENCE OF
            BRAIN SCIENCE FOR LATE ADOLESCENCE AS A
            CLASS   OF   OFFENDERS       HAVING    LESS
            CULPABILITY COMPARED TO MATURE ADULTS
            PURSUANT     TO     N.J.S.A.    2C:1-2(B)(7),
            THEREFORE, THE ORDER SHOULD BE
            REVERSED AND THE MATTER SHOULD BE
            REMANDED FOR CONSIDERATION OF THE
            DEFENDANT'S CLAIMS.




                                                                          A-4942-18T2
                                        5
                                       II.

      Defendant argues that the trial court misconstrued his motion as one

seeking resentencing. He concedes that the holding in Miller does not apply to

him because he was eighteen at the time of his offenses and because he was not

sentenced to a mandatory life term without parole. He argues instead that he is

entitled to a new trial because newly discovered evidence regarding brain

development in people age eighteen to twenty-one, evidence similar to that

which lead to the holding in Miller and related cases, suggests he could not have

formed the necessary mens rea for first-degree murder.

      "The trial judge on defendant's motion may grant the defendant a new trial

if required in the interest of justice." R. 3:20-1. Motions for a new trial are

"addressed to the sound discretion of the trial judge" and "shall not be reversed

unless it clearly appears that there was a miscarriage of justice under the law."

State v. Armour, 446 N.J. Super. 295, 305-06 (App. Div. 2016) (quotations

omitted). We review trial court decisions denying a motion for a new trial for

an abuse of discretion. Id. at 306. Questions of law are reviewed de novo. State

v. Miles, 229 N.J. 83, 90 (2017).

      "[T]o qualify as newly discovered evidence entitling a party to a new trial,

the new evidence must be (1) material to the issue and not merely cumulative or


                                                                          A-4942-18T2
                                        6
impeaching or contradictory; (2) discovered since the trial and not discoverable

by reasonable diligence beforehand; and (3) of the sort that would probably

change the jury's verdict if a new trial were granted." State v. Carter, 85 N.J.

300, 314 (1981). "All three tests must be met before the evidence can be said to

justify a new trial." Ibid.

      Defendant's argument must be examined in the context of recent legal

developments concerning juvenile offenders. The United States Supreme Court

has established, through a series of decisions issued between 2005 and 2016,

that juveniles are developmentally different from adults and individualized

consideration of these differences is necessary prior to imposing the harshest

punishments available under law. See e.g., Roper v. Simmons, 543 U.S. 551,

578 (2005) (holding that imposing the death penalty on defendants convicted as

juveniles violates the Eighth Amendment); Graham v. Florida, 560 U.S. 48, 82

(2010) (holding that imposing life term without parole on juveniles convicted of

non-homicide offenses is unconstitutional); and Miller, 567 U.S. at 465 (holding

that mandatory life term without parole for juveniles convicted of homicide is

unconstitutional). The Court's holdings in each of these cases were predicated

on "scientific and sociological notions about the unique characteristics of youth




                                                                         A-4942-18T2
                                       7
and the progressive emotional and behavioral development of juveniles." State

in Interest of C.K., 233 N.J. 44, 68 (2018).

      In State v. Zuber, 227 N.J. 422, 446-47 (2017), our Supreme Court held

that "Miller's command that a sentencing judge 'take into account how children

are different, and how those differences counsel against irrevocably sentencing

them to a lifetime in prison,' applies with equal strength to a sentence that is the

practical equivalent of life without parole." (quoting Miller, 567 U.S. at 480)

(citation omitted).

      Defendant argues that the scientific evidence that underpins the holding

in these precedents has advanced to include the development of post-adolescent

brains. He contends that he is entitled to a new trial in which he is able to present

evidence of delayed brain development in eighteen-year-olds, as he was at the

time of his offenses, to establish his lack of culpability for first-degree murder.

      Our careful review of the record reveals no abuse of the trial court's

discretion. Defendant has not provided a precise description of the evidence he

intends to introduce at a new trial. The record does not clearly identify what

defendant presented to the trial court in support of his motion. The documents

in defendant's appendix, assuming they were submitted with his motion, detail

a number of scientific studies and other evidence from a variety of sources.


                                                                             A-4942-18T2
                                         8
Defendant does not explain which, if any, of the experts identified in those

sources would serve as witnesses at his trial or whether their opinions would

apply to defendant's circumstances.

      In addition, the sources in defendant's appendix date from around the time

the Court issued its opinion in Zuber. They contain evidence similar to that on

which the Court relied to reach its holding in that case. Yet, there is no

indication in Zuber, or the precedents on which the Court relied, that the

constitutional protections established in recent precedents apply to defendants

who commit offenses after they have reached the age of majority. See United

States v. Marshall, 736 F.3d 492, 600 (6th Cir. 2013) (noting that, for Eighth

Amendment purposes, an individual's eighteenth birthday marks the bright line

separating juveniles from adults; "In short, Marshall is at the very most an

immature adult. An immature adult is not a juvenile. Regardless of the source

of the immaturity, an immature adult is still an adult.").

      Nor do Miller, Zuber, or the precedents on which they rely suggest a

constitutional right for an adult defendant to introduce evidence of scientific

studies of brain development to negate mens rea. Those precedents concern

sentencing, in particular life sentences and their equivalent, which defendant is

not serving, and not proofs relating to the elements of the crimes charged.


                                                                         A-4942-18T2
                                        9
      Finally, as the trial court noted, defendant had an opportunity at trial to

present evidence that he did not form the requisite mens rea for first-degree

murder. The jury found otherwise. He has made no convincing argument that

the verdict would have been different had he presented scientific evidence of the

type he describes in general terms as warranting a new trial.

      Affirmed.




                                                                         A-4942-18T2
                                      10